                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

In re: Michael G. Dombrowski        )                  Case No.: 16-81412-CRJ-11
       SSN: xxx-xx-8166             )
                                    )
                                    )
      Debtor.                       )                  CHAPTER 11
____________________________________)

                    DEBTOR’S RESPONSE TO CREDITOR’S MOTION
                      FOR RELIEF FROM THE AUTOMATIC STAY

       COMES NOW, the Chapter 11 confirmed debtor, Michael G. Dombrowski (the “Debtor”),
and responds to Rushmore Loan Management Services, LLC’s, the servicing agent for MTGLQ
Investors, LP, (the “Movant”) Motion for Relief from the Automatic Stay (Doc. 873) (the
“Motion”) as follows:
            This Court has Repeatedly Ruled on this Claim in Favor of the Debtor

       1.      This is the fourth time this Court has set a contested matter in this case tied to Claim
20-1 (the “Claim”).

       2.      Since 2017, this Court has previously sustained two prior claim objections filed by
the Debtor. Within the last sixty days, this Court denied the Movant’s request to reconsider these
claim objections. Presently, Movant seeks stay relief on a claim that is not in default, and it has
not followed the confirmed Plan of Reorganization’s provisions for notice and resolution.

       3.      Movant has repeatedly ignored this Court’s orders on the Claim amount and
continually sends the Debtor collection notices based on an errant balance at odds with this Court’s
findings and prior rulings.

       4.      The Movant’s Motion and accompanying affidavit contain the wrong claim balance
amounts and do not recognize this Court’s orders adjudicating its Claim amount.

       5.      The Motion also “requests a finding that the petition in this case was filed to delay,
hinder, and defraud this Creditor that involves multiple bankruptcy filings…” To date, the Debtor
has only filed bankruptcy once, in 2016, before Movant became the servicer of this Claim.

       6.      Further, the Motion makes references to a lack of equity in the property, which is
incorrect. This Court has previously addressed the issue of the Debtor’s equity in the property.




Case 16-81412-CRJ11           Doc 877 Filed 07/14/21 Entered 07/14/21 09:30:33                  Desc
                                Main Document    Page 1 of 4
         7.       Most importantly, Movant is stayed by federal law from taking any collection
action against the Debtor, including seeking stay relief to foreclose on the property.

         8.       By filing this Motion, Movant violates a federal injunction created by Congress in
the Coronavirus Aid, Relief, and Economic Security Act Economic Stabilization Act of 2020
(“CARES Act”).

                           CARES Act Forbearance is Binding on this Claim

         9.       Pursuant to 15 U.S.C. § 9056(b)(1) (CARES Act, Pub. L. 116-136, section
4022(b)(2)), during the covered period, a borrower with a Federally backed mortgage loan
experiencing financial hardship due, directly or indirectly, to the COVID-19 emergency may
request forbearance on the loan, regardless of delinquency status, by (A) submitting a request to
the borrower’s servicer; and (B) affirming that the borrower is experiencing financial hardship
during the COVID-19 emergency.

         10.      15 U.S.C. § 9056 (b)(2) further provides that upon a request by a borrower for
forbearance under paragraph (1), such forbearance shall be granted for up to 180 days, and shall
be extended for an additional period of up to 180 days at the request of the borrower, provided that,
at the borrower’s request, either the initial or extended period of forbearance may be shortened.

         11.      This law covers the Claim; the Federal National Mortgage Association originally
submitted proof of claim 20-1 because it is a covered loan under the legislation.

         12.      Thus, the Debtor is entitled to forbearance if he followed the noticing requirements
of the CARES Act.

                   The Debtor Followed the Notice Provisions in the CARES Act

         13.      In compliance with the CARES Act, on December 31, 2020, the Debtor served
Movant notice of his election to forbear on the note that makes up the Claim and is secured by the
property located at 1701 Strand, Unit 8 Tybee Island GA 31328 (the “Loss Mitigation Notice”1).

         14.      On January 7, 2021, Movant received the December 31, 2020 Notice.




1
  In the Consumer Financial Protection Bureau’s Mortgage Servicing Rules FAQ related to the COVID-19 Emergency,
last updated 4/3/2020, it says that for purposes of the rule, a payment forbearance program generally is a loss mitigation
option pursuant to which a servicer allows a borrower to forgo making certain payments or portions of payments for
a period of time. Comment 41(c)(2)(iii)-1.




Case 16-81412-CRJ11                Doc 877 Filed 07/14/21 Entered 07/14/21 09:30:33                              Desc
                                     Main Document    Page 2 of 4
       15.     On January 29, 2021, the Debtor filed with this Court the “Debtor’s Notice of
Exercising His Forbearance Rights Pursuant to the CARES Act of 2020”, informing the Court that
the forbearance period on the Eligible Claim with the Movant begins to run on February 1, 2021,
for a period up to 180 days (Doc. 850) (the “Filed Notice”).

       16.     The Debtor also served the Movant by U.S. Mail and upon its counsel via electronic
service through the Court’s ECF system.

       17.     This Court even held a hearing on the Filed Notice on February 18, 2021, and issued
an order related to it on March 4, 2021 (Doc. 859).

       18.     Movant did not object to the Court Notice or attend the hearing.

       19.     It has received multiple notices of the Debtor’s election under the CARES Act and
is presently violating: (i) the provisions of the Plan of Reorganization; (ii) this Court’s Orders
sustaining claim objections; and (iii) the CARES Act.

       20.     Movant is not entitled to relief from this Court.

       WHEREFORE, premises considered, the Debtor respectfully requests that this Court enter
an Order: (i) denying Movant’s Motion; and (ii) granting such further relief as the Court deems
just and proper.

       Respectfully submitted this the 14th day of July 2021.

                                              /s/ Tazewell T. Shepard IV
                                              Tazewell T. Shepard III
                                              Tazewell T. Shepard IV
                                              Attorneys to the Debtor
                                              SPARKMAN, SHEPARD & MORRIS, P.C.
                                              P.O. Box 19045
                                              Huntsville, AL 35084
                                              (256) 512-9924
                                              ty@ssmattorneys.com




Case 16-81412-CRJ11          Doc 877 Filed 07/14/21 Entered 07/14/21 09:30:33               Desc
                               Main Document    Page 3 of 4
                                   CERTIFICATE OF SERVICE

       This is to certify that I have this the 14th day of July, 2021 served the foregoing document
upon all addressees on the 20 largest unsecured creditors, Jackson E. Duncan III, Attorney for the
Movant, Richard Blythe, Office of the Bankruptcy Administrator, and all parties requesting notice,
by electronic service through the Court’s CM/ECF system and/or by placing a copy of the same in
the U. S. Mail, postage prepaid.

                                             /s/ Tazewell T. Shepard IV
                                             Tazewell T. Shepard IV




Case 16-81412-CRJ11         Doc 877 Filed 07/14/21 Entered 07/14/21 09:30:33                Desc
                              Main Document    Page 4 of 4
